USCA11 Case: 20-14795      Date Filed: 02/10/2022      Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-14795
                   Non-Argument Calendar
                  ____________________

ALDEGUNDO SANTANA GARIBAY,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A205-570-787
                   ____________________
USCA11 Case: 20-14795       Date Filed: 02/10/2022    Page: 2 of 3




2                     Opinion of the Court                20-14795


Before NEWSOM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
      Aldegundo Garibay entered the United States without
inspection. When the government discovered this, it placed him
in removal proceedings. Garibay conceded his removability, but
he also applied for cancellation of removal under 8 U.S.C. §
1229b(b), alleging that his parents and son would suffer
“exceptional and extremely unusual hardship” without him. An
immigration judge denied Garibay’s application after a hearing,
and the Board of Immigration Appeals affirmed.
       Garibay now appeals to this Court, arguing that the Board
applied the incorrect legal standard for hardship in making its
decision. We review conclusions of law made by the Board of
Immigration Appeals de novo. Kazemzadeh v. U.S. Att’y Gen., 577
F.3d 1341, 1350 (11th Cir. 2009).
        The Board applied the correct legal standard here. Federal
law permits the discretionary relief of cancellation when an
applicant establishes that, among other things, “removal would
result in exceptional and extremely unusual hardship” to a
qualifying spouse, parent, or child. 8 U.S.C. § 1229b(b)(1)(D). The
Board faithfully applied that standard, explaining that Garibay had
failed to show that his parents’ and son’s “hardship would surpass
the hardships that family members experience when an alien is
removed from the United States.”
USCA11 Case: 20-14795        Date Filed: 02/10/2022     Page: 3 of 3




20-14795               Opinion of the Court                        3

        Garibay seizes upon the fact that the Board did not compare
his family hardships to the “ordinary” hardships experienced by
family members of those who are removed. He argues that the
Board unlawfully required him “to surpass all hardships ever
suffered by any family member of a removed alien.” But the
Board’s opinion shows that this is not so—immediately after the
language that Garibay attacks, it cites to multiple decisions
meticulously explaining and correctly applying the hardship
standard. See In re Monreal-Aguinaga, 23 I&N Dec. 56, 64–65 (BIA
2001); In re Andazola-Rivas, 23 I&N Dec. 319, 322–24 (BIA 2002).
Nothing in the Board’s analysis indicates that it applied a different
standard, let alone one as unreasonable as Garibay now argues.
We will not reverse the Board over what appears to be essentially
a clerical error.
      Garibay’s petition is DENIED.